Citation Nr: 1703930	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-16 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a low back condition.  

2.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for endometriosis status post hysterectomy and right salpingo-oophorectomy.  

3.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a thyroid condition.  

4.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for chronic fatigue syndrome.  

5.  Entitlement to service connection for otitis media.  

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for psoriasis, to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for psoriatic arthritis, to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for migraines.  

12.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).  

13.  Entitlement to an initial evaluation in excess of 10 percent for labyrinthitis with vertigo.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from June 1985 to March 1989, and from November 1990 to March 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2009, January 2011, April 2011 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia.  

In the May 2009 rating decision, the RO denied the petition to reopen the claims seeking service connection for low back condition, endometriosis and a thyroid condition.  The Veteran filed a notice of disagreement (NOD) with this decision in May 2009, and perfected a timely appeal of this decision in June 2011.  In the January 2011 rating decision, the RO denied service connection for otitis media, and granted service connection for labyrinthitis with vertigo, evaluating it as 10 percent disabling, effective August 18, 2010.  The Veteran filed an NOD with this decision in June 2011 and perfected a timely appeal of this rating decision in May 2015.  In the April 2011 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), and evaluated it as 30 percent disabling, effective January 24, 2008.  The Veteran also initiated an appeal of the rating assigned for this decision in June 2011 (by way of the VA form 9), and perfected an appeal of this claim in in May 2015.  In the October 11 rating decision, the RO denied the petition to reopen the claim for service connection for general fatigue, and further denied the claims seeking service connection for psoriatic arthritis, fibromyalgia, hearing loss, sleep apnea, psoriasis, and migraines.  The Veteran filed an NOD with the denial of these claims in October 2011, and perfected a timely appeal of this decision in May 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In the May 2015 substantive appeal, the Veteran indicated that she wished to appeal all of the issues listed in her previous statements of the case (SOCs) and supplemental statements of the case (SSOCs).  She also requested a video conference hearing at her local RO before a Veterans Law Judge (VLJ) prior to her claim being reviewed by the Board.  

A complete and thorough review of the claims folder indicates that the Veteran has not been provided with a hearing, and the record does not reflect that she has withdrawn her request.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Thus, a remand of the present appeal is necessary to afford the Veteran her requested videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




